DETAILED ACTION
Claims 1-4 and 7-22 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 

Response to Applicant’s arguments 
Applicant’s arguments filed 08/24/2021 have been fully considered but are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the cited references do not teach the newly amended features of claim 1. Specifically the unenclosed version of the physical structure. The Examiner disagrees, and 
Applicant argues Kamel also fails to teach or suggest "locating, for the at least one model object, at least one of second material information different from the first material information or second geometry information different from the first geometry information." The Examiner disagrees and points Applicant to paragraph 63. Here many different building materials are listed that are used in creating the structure. By listing these materials, and there being more than one, a second material information is given. This material is also used in the unenclosed structure as many of the materials, such as beams and studs, are used in an unenclosed structure. Therefore, Kamel does teach the claimed limitation. 
Applicant argues Kamel never discloses "generating ... a second energy analysis model associated with second energy transmissions for the design model of the partially formed version of the physical structure," as set forth in claim 1, let alone such generating being "based on the located at least one of the second material information or the second geometry information" that Kamel fails to teach or suggest as described above. The Examiner disagrees and first references the above argument for the second material information. Second, in figure 3, the system continuously verifies and optimizes the model. This optimization and verification includes the elements selected from the library of equipment, as stated in paragraph 82. Therefore, Kamel does disclose generating ... a second energy analysis model associated with second energy transmissions for the design model … based on the located at least one of the second material information or the second geometry information.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has provided a detailed mapping of the claimed limitations to the prior art, as well as how the cited prior art would be modified, and the benefit of doing so. See 103 rejection or the claims below. Therefore, one of ordinary skill would have been motivated to combine the references to arrive at the claimed invention.
Applicant argues the combination of references would change the principle operation of the primary reference. The Examiner disagrees, as both references are directed to modeling a 
Applicant argues the Bischof reference does not teach generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model. The Examiner disagrees as, paragraph 61 teaches generating the energy chronology, and paragraph 70 teaches generating the energy chronology during the optimization process. By optimizing, Bischof is taking into account multiple iterative versions. Therefore, the Bischof reference teaches the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8 and 15, they recite “an unenclosed version”. It does not appear that instant application specification discloses “an unenclosed version.”  Examiner appreciates if the Applicant is able to point out where “an unenclosed version” is disclosed in the specification. "Instant Application paragraph [142] states: " As an example, a design model may be a computer-generated three-dimensional graphical model of a building (design model) comprising one or more walls (MOs) designed in a CAD environment" however amended claims state " an unenclosed version." One or more walls is different in scope than an unenclosed version, thus this is new matter.

All dependent claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7, 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel, in view of Hu et al. (Construction process simulation and safety analysis based on building information model and 4D technology), hereinafter Hu, in view of Bischof et al. (U.S. Publication No. 2013/0073102 Al), hereinafter Bischof.
As to claim 1, Kamel discloses a method of designing a physical structure, the method comprising: generating, by the computing device and based on the first material information, the first geometry information, the location information, and the constraint information, a first energy analysis model associated with first energy transmissions for the design model of … the physical structure, ( [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor 
wherein the first energy transmissions are based on energy transmissions through at least one surface of the at least one model object; (Paragraphs [0097]-[0113], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows)
locating, for the at least one model object, at least one of second material information different from the first material information or second geometry information different from the first geometry information; (Figure 3, [0059], [0063], [0082], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material, multiple materials from the library are listed and used in the verification and optimization)
generating, based on the located at least one of the second material information or the second geometry information and based on the location information and the constraint information, a second energy analysis model associated with second energy transmissions for the design model of the … physical structure; and (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified 
Kamel does not explicitly teach receiving, by a computing device, first material information, first geometry information, location information, and constraint information associated with at least one model object that forms a design model of an unenclosed version of the physical structure;
Hu teaches receiving, by a computing device, first material information, first geometry information, location information, and constraint information associated with at least one model object that forms a design model of an unenclosed version of the physical structure; (Hu, Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, different colors represent different construction status, e.g., setting up supports and banding steels. Resources can be automatically calculated at any time period; Figures 1, 3 and 4, the modeled physical structure is unenclosed). 

Examiner’s Note: Hu is cited for teaching all instances of an unenclosed version of the physical structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of an unenclosed version of the physical structure. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).
The combination of Hamel and Hu does not explicitly teach generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model.
Bischof teaches generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model. ([0061], [0070], a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted for each of the buildings during the optimization process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel and Hu to incorporate the teachings of Bischof by generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design 

Regarding claim 2, the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. Kamel also teaches further comprising packaging at least one of the first energy transmissions or the second energy transmissions into an energy profile, (Paragraph [0060], creating energy consumption profiles).

Regarding claim 4, the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. Kamel also teaches wherein the receiving of the first material information and the first geometric information occurs in response to: determining, at a first time, a first list of model objects within the design model, (Paragraph [0063], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building);
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects, (Paragraph [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and 
Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). 
Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 7, the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. Kamel also teaches further comprising causing the first energy transmissions and the second energy transmissions to be presented to a user
As to claim 12 the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches wherein the design profile is a first design profile, ([0059], FIG. 3 illustrates a block diagram for an energy management system 300 providing integrated and continuous design, simulation, commissioning, real time management, evaluation and optimization of energy management for facilities 104), the method further comprising: 
generating a third energy analysis model based on a received second design profile, ( [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, based on the generated third energy analysis model, third energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
The combination of Kamel and Hu does not explicitly teach generating, based on the determined first energy transmissions and the determined third energy transmissions, an energy chronology.
generating, based on the determined first energy transmissions and the determined third energy transmissions, an energy chronology, ([0061], a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted).

As to claim 15, Kamel discloses a method of designing a physical structure, the method comprising: 
generating, by the computing device, a first energy analysis model based on the first design profile, ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, by the computing device and based on the generated energy analysis model, (Paragraph [0067], generating based on the information selected and entered in the design management element 302, Paragraph [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), first energy transmissions for the design model, (Paragraph [0060], energy performance and consumption being based on the requirements entered for the new building); 
in response to receiving a second design profile, generating a second energy analysis model based on the second design profile, ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
Kamel does not explicitly disclose receiving, by a computing device remote from a user device, a first design profile associated with a design model of an unenclosed version of the physical structure generated at the user device
 receiving, by a computing device remote from a user device, a first design profile associated with a design model of an unenclosed version of the physical structure generated at the user device, (Hu, Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, different colors represent different construction status, e.g., setting up supports and banding steels. Resources can be automatically calculated at any time period; Figures 1, 3 and 4, the building is unenclosed).
Examiner’s Note: Hu is cited for all instances for an unenclosed version of the physical structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).
The combination of Kamel and Hu does not also explicitly disclose generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology representative of multiple iterative versions of the design model
Bischof teaches generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology representative of multiple iterative versions of the design model (Bischof, [0061], [0070] a chronological and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel and Hu to incorporate the teachings of Bischof by generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined.

Regarding claim 16, the combination of Kamel, Hu and Bischof teaches the limitations of claim 15. Kamel also teaches, further comprising packaging the determined first energy transmissions and the determined second energy transmissions into energy profiles, ([0060], creating energy consumption profiles).

Regarding claim 17, the combination of Kamel, Hu and Bischof teaches the limitations of claim 15. Kamel also teaches, wherein the receiving of the first design profile occurs in response to: 
determining, at a first time, a first list of model objects within the design model, ( [0063], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects, ([0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, ( [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 18, the combination of Kamel, Hu and Bischof teaches the limitations of claim 15. Kamel also teaches, wherein at least one of the first energy transmissions for the design model or the second energy transmissions for the design model is based on an aggregate of energy transmissions through surfaces of model objects that collectively form the design model, ([0067], for generating a computer aided model of the building and its components, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0109]-[0112], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Regarding claim 19, the combination of Kamel, Hu and Bischof teaches the limitations of claim 15. Kamel also teaches, wherein the first design profile comprises a first material or a first geometry, ([0060], the material and architectural information is information for a new model, [0067], generating based on the information selected and entered in the design management element, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0060], energy performance and consumption being based on the requirements entered for the new building), the method further comprising: Examiner’s Note: geometry information is obtained from the architectural information. 
locating, for the design model, at least one of a second material different from the first material or a second geometry different from the first geometry, ([0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating a third energy analysis model based on the first design profile and based on the at least one of the second material or the second geometry, ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the generated third energy analysis method, third energy transmissions for the design model, ([0070] computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.

Regarding claim 20, the combination of Kamel, Hu and Bischof teaches the limitations of claim 15. Kamel also teaches, further comprising causing the first energy transmissions, the second energy transmissions, and the third energy transmissions to be presented at the user device, ([0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user).

As to claim 21 the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. Kamel also teaches generating a third energy analysis model associated with third energy transmissions for the design model of … the physical structure; (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0066], geographical location, [0069], and violations or conflicts, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model)
the unenclosed version of the physical structure;
Hu teaches the unenclosed version of the physical structure; (Figures 1, 3 and 4, the modeled physical structure is unenclosed)
The combination of Kamel and Hu does not explicitly teach wherein the first energy transmissions are associated with a first month and the third energy transmissions are associated with a second month.
Bischof teaches wherein the first energy transmissions are associated with a first month and the third energy transmissions are associated with a second month. ([0019], [0033], [0055], [0070], the energy transmissions are associated with the time period selected, ie a month)

As to claim 22 the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. The combination of Kamel and Hu does not explicitly teach receiving an indication of user selection of a first representation of an iterative version of the design model within the energy chronology; and presenting, based on the receiving the indication of the user selection, energy transmissions associated with the iterative version of the design model.
Bischof teaches receiving an indication of user selection of a first representation of an iterative version of the design model within the energy chronology; and ([0061], [0070], [0105], [0106], a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted for each of the buildings during the optimization process)
presenting, based on the receiving the indication of the user selection, energy transmissions associated with the iterative version of the design model. (Figure 1, [0042]-[0043], [0068], [0070], [0105], [0106], Energy transmissions are presented during the iterative process of optimizing the energy consumption properties)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel, in view of Hu in view of Bischof and in further view of McLean et al. (U.S. Publication No. 2010/0106674 Al), hereinafter McLean.

As to claim 3, the combination of Kamel, Hu and Bischof teaches the limitations of claim 1. Kamel also teaches, wherein the first material information comprises a material associated with the at least one model object, (Paragraph [0063], model objects [structural components] in the model include attributes such as material information).
The combination of Kamel, Hu and Bischof does not explicitly teach wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object.
McLean teaches wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object, (McLean, [0013], For example, in software for the thermal simulation of buildings, [0072], geometry information includes area data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel, Hu and Bischof to incorporate the .

Claims 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel, in view of Hu.

As to claim 8, Kamel discloses a computer-implemented method of designing a physical structure, the method comprising: generating a first energy analysis model based on the design profile, ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, based on the generated first energy analysis model, (Paragraph [0067], generating based on the information selected and entered in the design management element 302, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, first energy transmissions for the design model, ([0060], energy performance and consumption being based on the requirements entered for the new building); 
locating, for the design model, at least one of a second material different from the first material or a second geometry different from the first geometry, ([0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating a second energy analysis model based on the design profile and based on the at least one of the second material or the second geometry, ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); and 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, ([0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s 
Kamel does not explicitly disclose receiving a design profile comprising a first material or a first geometry associated with a design model of an unenclosed version of the physical structure;.
Hu teaches receiving a design profile comprising a first material or a first geometry associated with a design model of an unenclosed version of the physical structure; (Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, different colors represent different construction status, e.g., setting up supports and banding steels. Resources can be automatically calculated at any time period; Figures 1, 3 and 4, the structure is unenclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving a design profile comprising a first material or a first geometry associated with a design model of a partially formed physical structure. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).

Regarding claim 9, the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches, further comprising:
presenting the second transmissions to a user, ([0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user); 
receiving an indication that the user selected the second energy transmissions, ( [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302); and 
associating the at least one of the second material or the second geometry with the design profile corresponding to the design model, wherein the second material comprises an identifier of a manufacturer, ([0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model).

Regarding claim 10, the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches, wherein the locating of the at least one of the second material different from the first material or the second geometry different from the first geometry comprises, ( [0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material): 
determining a material constraint defining a first search space for materials, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management 
determining a geometric constraint defining a second search space for geometries, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); and 
locating the at least one of the second material or the second geometry based on the first search space and the second search space, ([0063], Further yet, the engineering design element 304 comprises a library of standard (commercially available) structural materials stored in memory 204, and permits the user to select structural components that are to be used in the design or retro-commissioning of the building 104. Examples of structural components are, but not limited to, metallic beams, wood studs, drywall, cement walls, windows, doors, floor tiles, ceiling tiles, roofing tiles, insulation, pre-defined standard wall types, ramps, stairs, elevator shafts, and the like. The library of structural components includes the design and performance attributes associated with the structural components).

Regarding claim 11, the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches, further comprising packaging the determined first energy transmissions into a first energy profile and the determined second energy transmission into a second energy profile, ([0060], creating energy consumption profiles).

Regarding claim 13, the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches, wherein the receiving of the design profile occurs in response to: 
determining, at a first time, a first list of model objects within the design model, ( [0063], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model object, (Paragraph [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 14, the combination of Kamel and Hu teaches the limitations of claim 8. Kamel also teaches wherein at least one of the first energy transmissions for the design model or the second energy transmissions for the design model is based on an aggregate of energy transmissions through surfaces of model objects that collectively form the design model, ( [0067], for generating a computer aided model of the building and its components, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph [0109]-[0112], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiel USPPN 2016/0195887: Teaches reducing energy consumption in commercial buildings by modeling an automated optimizing method and creating an energy chronology. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128